Exhibit 10.10

MEDTRONIC PLC

ISRAELI AMENDMENT

To The Amended and Restated 2013 Stock Award and Incentive Plan

 

1. GENERAL

 

  1.1 This Amendment (the “Amendment”) shall apply only to Participants who are
residents of the State of Israel or those who are deemed to be residents of the
State of Israel for the payment of tax. The provisions specified hereunder shall
form an integral part of the Amended and Restated 2013 Stock Award and Incentive
Plan (the “Plan”), of the Company as defined in the Plan. This Amendment is
hereby amended and restated as of January 26, 2015.

 

  1.2 This Amendment is effective with respect to Options, Stock Appreciation
Rights, Shares of Restricted Stock, Other Stock-Based Awards or Other Cash-Based
Awards; to be granted according to the resolution of the Committee, as such term
is defined in the Plan and shall comply with Amendment no. 147 of the Israeli
Tax Ordinance.

 

  1.3 This Amendment is to be read as a continuation of the Plan and only refers
to Awards granted to Israeli Participants so that they comply with the
requirements set by the Israeli law in general, and in particular with the
provisions of Section 102 of the Israeli Income Tax Ordinance (New Version),
1961 (the “Ordinance”), and any regulations, rules, orders or procedures
promulgated thereunder, as may be amended or replaced from time to time. For the
avoidance of doubt, this Amendment does not add to or modify the Plan in respect
of any other category of Participants.

 

  1.4 The Plan and this Amendment are complementary to each other and shall be
deemed one. In any case of contradiction, whether explicit or implied, between
the provisions of this Amendment and the Plan, the provisions set out in this
Amendment shall prevail with respect to Awards granted to Israeli Participants.

 

  1.5 Any capitalized terms not specifically defined in this Amendment shall be
construed according to the interpretation given to them in the Plan.

 

2. DEFINITIONS

 

  2.1 “Award” means an Option, Stock Appreciation Right, Share of Restricted
Stock, Other Stock-Based Award or Other Cash-Based Award granted pursuant to the
Plan.



--------------------------------------------------------------------------------

  2.2 “Applicable Law” means the Israeli law in general, and in particular the
Israeli Companies Law – 1999, the Israeli Income Tax Ordinance (New Version),
1961 and any regulations, rules, orders or procedures promulgated thereunder, as
may be amended or replaced from time to time.

 

  2.3 “Approved 102 Award” means an Award granted pursuant to Section 102(b) of
the Ordinance and held in trust by a Trustee for the benefit of the Grantee.

 

  2.4 “Capital Gain Award” or “CGA” means an Approved 102 Award elected and
designated by the Company to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

 

  2.5 “Controlling Shareholder” means a controlling shareholder (Ba’al Shlita)
as such term is defined in Section 32(9) of the Ordinance.

 

  2.6 “Employee” including an individual who is serving as a director or an
office holder, but excluding any Controlling Shareholder.

 

  2.7 “Employing corporation” means any subsidiary or affiliated company or
group within the meaning of Section 102(a) of the Ordinance.

 

  2.8 “ITA” means the Israeli Tax Authorities.

 

  2.9 “Non-Employee” means a consultant, adviser, service provider, Controlling
Shareholder or any other person who is not an Employee.

 

  2.10 “Office Holders” [“Nose Misra”]—as such term is defined in the Companies
Act, 1999, including, inter alia, any other person who is part of the upper
management of the Company and who grants managerial services to the Company.

 

  2.11 “Ordinary Income Award” or “OIA”, which means an Approved 102 Award
elected and designated by the Company to qualify under the ordinary income tax
treatment in accordance with the provisions of Section 102(b)(1) of the
Ordinance.

 

  2.12 “102 Award” means an Award that the Board intends to be a “102 Award”
which shall only be granted to employees of the Company who are not Ten Percent
shareholders, and shall be subject to and construed consistently with the
requirements of Section 102 of the Tax Ordinance. The Company shall have no
liability to a Participant or to any other party, if an Award (or any part
thereof), which is intended to be a 102 Award, is not a 102 Award. Approved 102
Awards may either be classified as Capital Gain Awards (“CGA”) or Ordinary
Income Awards (“OIA”).

 

  2.13 “3(i) Award” means Awards that do not contain such terms as will qualify
under Section 102 of the Tax Ordinance.

 

2



--------------------------------------------------------------------------------

  2.14 “Ordinance” means the Israeli Income Tax Ordinance (New Version) 1961, as
now in effect or as hereafter amended.

 

  2.15 “Section 102” means section 102 of the Ordinance and any regulations,
rules, orders or procedures promulgated thereunder as now in effect or as
hereafter amended.

 

  2.16 “Trustee” shall mean any individual appointed by the Company to serve as
a trustee and approved by the ITA, all in accordance with the provisions of
Section 102(a) of the Ordinance.

 

  2.17 “Unapproved 102 Award” means an Award granted pursuant to Section 102(c)
of the Ordinance and not held in trust by a Trustee.

 

3. ISSUANCE OF OPTIONS; ELIGIBILITY

 

  3.1 The persons eligible for participation in the Plan as Participants shall
include any Employees, Office Holders and/or Non-Employees of the Company as
such term is defined in the Plan; provided, however, that (i) Employees may only
be granted 102 Awards and Office Holders may be granted 102 Awards; and
(ii) Non-Employees and/or Controlling Shareholders may only be granted 3(i)
Awards (the “Participants”).

 

  3.2 The Company may designate Awards granted to Israeli Employees pursuant to
Section 102 as Unapproved 102 Awards or Approved 102 Awards.

 

  3.3 The grant of Approved 102 Awards shall be made under this Amendment
adopted by the Committee, and shall be conditioned upon the approval of this
Amendment by the ITA.

 

  3.4 Approved 102 Award may either be classified as Capital Gain Award (CGA) or
Ordinary Income Award (OIA).

 

  3.5 The Corporation’s election of the type of Approved 102 Awards as CGA or
OIA granted to Israeli Employees (the “Election”), shall be appropriately filed
with the ITA before the Date of Grant of an Approved 102 Award under such
Election. Such Election shall become effective beginning the first Date of Grant
of an Approved 102 Award under such Election and shall remain in effect until
the end of the year following the year during which the Company first granted
Approved 102 Awards under such Election. For the avoidance of doubt, such
Election shall not prevent the Company from granting Unapproved 102 Awards
simultaneously.

 

  3.6 All approved 102 Awards, must be held in trust by a Trustee as described
in Section 4 below.

 

  3.7 For the avoidance of any doubt, the designation of Unapproved 102 Awards
and Approved 102 Awards shall be subject to the terms and conditions set forth
in Section 102 of the Ordinance and the regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

  3.8 Anything in the Plan to the contrary notwithstanding, all grants of Awards
to directors and office holders shall be authorized and implemented in
accordance with the provisions of the Companies Law or any successor act or
regulation, as in effect from time to time.

 

  3.9 The Company shall notify the Income Tax Commissioner about the grant and
the capital gain course chosen at least 30 days before the Date of Grant. Grant
of Options shall be made pursuant to, (a) Section 102; and (b) the Trust
Agreement, in addition to being made pursuant to the provisions of the Plan and
this Agreement; (c) the ITA’s regulation.

 

  3.10 The Company’s election of the tax track according to Section 102 of the
Tax Ordinance with regards to 102 Options granted to Employees, as specified in
the Notice of Grant (the “Election”) shall be appropriately filed with the
Israeli Tax Authorities at least 30 days before the Date of Grant. The Election
shall obligate the Company to grant only under that same tax track elected for
102 Options, and shall apply to all Grantees who are granted qualified 102
Options until the end of the year following the year during which the Company
first granted the 102 Options, all in accordance with the instructions of
Section 102 (g) of the Tax Ordinance. The tax track of 102 Options elected by
the Company shall be noted in the Option Agreement.

 

  3.11 Notwithstanding anything to the contrary, the Trustee shall not release
any unexercised 102 award or any Share issued upon exercise of 102 Options prior
to the full payment of the Grantee’s tax liabilities arising from 102 Options
issued to the Grantee and/or any Shares issued upon exercise of such 102
Options.

 

4. TRUSTEE

 

  4.1 Approved 102 Awards which shall be granted under the Plan and/or any
Shares allocated or issued upon exercise of such Approved 102 Awards and/or
other shares received subsequently following any realization of rights
including, without limitation, bonus shares, shall be allocated or issued to the
Trustee (and registered in the Trustee’s name in the register of members of the
Corporation) and held for the benefit of the Participants for such period of
time as required by Section 102 (the “Restricted Period”). All certificates
representing Shares issued to the Trustee under the Plan shall be deposited with
the Trustee, and shall be held by the Trustee until such time that such Shares
are released from the aforesaid trust as herein provided. In case the
requirements for Approved 102 Awards are not met, then the Approved 102 Awards
may be treated as Unapproved 102 Awards, all in accordance with the provisions
of Section 102.

 

  4.2 Notwithstanding anything to the contrary, the Trustee shall not release
any Shares allocated or issued upon exercise of Approved 102 Awards prior to the
full payment of the Participants’ tax liabilities arising from Approved 102
Awards, which were granted to such Participant, and/or any Shares allocated or
issued upon exercise of such Awards.

 

4



--------------------------------------------------------------------------------

  4.3 With respect to any Approved 102 Award, subject to the provisions of
Section 102, a Participant shall not be entitled to sell or release from trust
any Share received upon the exercise of an Approved 102 Award and/or any share
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the Restricted Period required
under Section 102.

 

  4.4 Upon receipt of Approved 102 Award, the Participant will sign an
undertaking to release the Trustee from any liability in respect of any action
or decision duly taken and bona fide executed in relation with the Plan and this
Amendment, or any Approved 102 Award or Share granted to him thereunder.

 

5. FAIR MARKET VALUE FOR TAX PURPOSES

Without derogating from the above, solely for the purpose of determining the tax
liability pursuant to Section 102(b)(3) of the Ordinance, if at the Date of
Grant the Company’s shares are listed on any established stock exchange or a
national market system or if the Company’s shares will be registered for trading
within ninety (90) days following the Date of Grant, the Fair Market Value of a
Share at the Date of Grant shall be determined in accordance with the average
value of the Company’s shares on the thirty (30) trading days preceding the Date
of Grant or on the thirty (30) trading days following the date of registration
for trading, as the case may be.

 

6. EXERCISE OF OPTIONS

Options shall be exercised by the Participant’s giving a written notice and
remitting payment of the Exercise Price to the Company or to any third party
designated by the Company (the “Representative”), in such form and method as may
be determined by the Company and the Trustee and when applicable, in accordance
with the requirements of Section 102, which exercise shall be effective upon
receipt of such notice by the Company or the Representative and the payment of
the Exercise Price at the Corporation’s or the Representative’s principal
office. The notice shall specify the nominal value of the Share with respect to
which the Option is being exercised.

With respect to Unapproved 102 Awards, if the Participant ceases to be employed
by the Company or any Affiliate, the Participant shall extend to the Company
and/or its Affiliate a security or guarantee for the payment of tax due at the
time of Sale of Shares, all in accordance with the provisions of Section 102.

 

7. INTEGRATION OF SECTION 102 AND TAX COMMISSIONER’S PERMIT

 

  7.1 With regards to Approved 102 Awards, the provisions of the Plan and/or any
Award Agreement entered into in conjunction with any Award Grant (the “Award
Agreement”) shall be subject to the provisions of Section 102 and the Income Tax
Commissioner’s permit, and the said provisions and permit shall be deemed an
integral part of the Plan and of the Award Agreement.

 

  7.2 Any provision of Section 102 and/or the said permit which is necessary in
order to receive and/or to keep any tax benefit pursuant to Section 102, which
is not expressly specified in the Plan or the Award Agreement, shall be
considered binding upon the Company and the Participants.

 

5



--------------------------------------------------------------------------------

8. TAX CONSEQUENCES

 

  8.1 To the extent permitted by Applicable laws, any tax consequences arising
from the grant or exercise of any Award, from the payment for Shares covered
thereby or from any other event or act (of the Company, and/or its Affiliates,
and/or the Trustee or the Participant), hereunder, shall be borne solely by the
Participant. The Company and/or its Affiliates and/or the Trustee shall withhold
taxes according to the requirements under the applicable laws, rules, and
regulations, including withholding taxes at source. Furthermore, the
Participants agrees to indemnify the Company and/or its Affiliates and/or the
Trustee and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have withheld, any such
tax from any payment made to the Participant.

 

  8.2 The Company and/or the Trustee shall not be required to update the
register of members of the Company nor release any Share certificate to a
Participant until all required payments have been fully made by the Participant.

 

  8.3 In accordance with the Income Tax Rules (Tax Benefits Upon Issues of
Shares to Employees) 2003, the Grantee warrants and represents to the Company,
the Trustee and the Israeli Income Tax Authorities that it agrees to the
provisions of Section 102 of the Income Tax Ordinance shall apply to it and that
it will not transfer the Option Shares nor any other shares received
subsequently following any realization of rights, by a way of tax-exempt
transfer or a transfer under sections 104 (a), 104 (b) or 97 (a) of the Income
Tax Ordinance.

 

  8.4 The Company and the Trustee shall be entitled to apply to the Israeli
Income Tax Authorities for the purpose of ascertaining the income tax liability
of the Grantee with respect to the Option Shares.

 

  8.5 The Grantee acknowledges that, under the current law, if the date of
termination of employment shall be prior to the second anniversary of the date
of the issue of the Shares then (i) the tax benefits of Section 102 shall not
apply (except in the opinion of the Israeli Income Tax Authorities the
employment of the Grantee was ceased under special circumstances which were
beyond its control) and (ii) the Grantee will be responsible to immediately
settle on its own account all of the tax issues and liabilities that are related
to the Options or the Option Shares.

 

  8.6

The Grantee further acknowledges that the income that may be earned in
connection with the issue of the Option Shares, their transfer in the name of
the Grantee or sale thereof shall not be taken into account in calculation of
the entitlement of the Grantee to any social benefits. Such social benefits
shall include, without limitation, national insurance, managers’ insurance,
study funds,

 

6



--------------------------------------------------------------------------------

pension funds, and severance pay and vacation payments. In the event that the
Company or any of its subsidiaries shall be obligated by applicable law to
include social benefits as income or profits of the Grantee then the Grantee
shall indemnify and hold harmless the Company and the Trustee for any cost that
they may incur in this regards.

 

9. RESTRICTED PERIOD PER SECTION 102

The following provisions shall apply for the purpose of the tax benefits under
Section 102 of the ordinance

 

  9.1 Restricted Period Per Section 102. In accordance with the requirements of
Section 102 as now in place and as may be amended in the future, the Option to
be issued shall be issued to the Grantee and held in trust by the Trustee for
the benefit of Grantee for a period of no less than twenty four (24) months from
the date of which the Options were granted and placed with the Trustee (during
the Restricted Period Per Section 102 the Grantee will not be allowed to order
the Trustee to sell the Option held by him/her on behalf of the Grantee or
transfer the Option from Trustee’s hands).

 

  9.2 In order to apply the tax benefits of Section 102, the Options and or
Shares may not be sold or transferred (other than through a transfer by will or
by operation of law), and no power of attorney or transfer deed shall be given
in respect thereof (other than a power of attorney for the purpose of
participation in general meetings of shareholders).

 

  9.3 End of Restricted Period per Section 102. Upon the completion of the
Restricted Period Per Section 102 as now in place and as may be amended in the
future, Grantee shall be entitled to receive from the Trustee the Options, or
the Shares acquired in the exercise thereof, which have vested, subject to the
provisions of the Plan concerning the continued employment of Grantee at the
Company or any Parent or Subsidiary of the Company, and subject to any other
provisions set forth herein or in the Plan, and Grantee shall be entitled to
exercise the Option and sell the Options or Shares thereby obtained subject to
the other terms and conditions of this Option Agreement and the Plan, including
the provisions relating to the payment of tax set forth below.

 

10. GRANTEE’S REPRESENTATIONS

 

  10.1 The Grantee hereby agrees that the terms of Section 102 of the Tax
Ordinance (“Section 102”) shall apply regarding to the Options and or Shares
granted.

 

  10.2 The Grantee is obliged not to sell or remove from the Trustee the
Options/Shares granted to him prior to the end of restricted period as defined
by Section 102.

 

  10.3 The Grantee is aware of the directives set forth in Section 102, and of
the tax track that was chosen under Section 102 and its implications.

 

7



--------------------------------------------------------------------------------

  10.4 The Grantee hereby accepts the terms of the Trust Agreement signed
between the Company and the Trustee.

 

  10.5 Grantee acknowledges that during the period in which Shares issued to the
Trustee on behalf of an Grantee upon exercise of an Approved 102 Option, are
held by the Trustee, if dividends payable in securities are declared on Approved
102 Options held by the Trustee, such securities shall also be subject to the
provisions of Section 102 and the provision of this agreement and shall be held
in trust by the Trustee. Notwithstanding anything to the contrary, in case that
a Grantee of Approved 102 Options/Shares is entitled to receive dividend in
cash, the proceeds of such dividend may be wired to the Grantee, after deduction
of all applicable taxes.

 

11. GOVERNING LAW AND JURISDICTION

The Amendment shall be governed by and construed and enforced in accordance with
the laws of the State of Israel applicable to contracts made and to be performed
therein, without giving effect to the principles of conflict of laws.
Notwithstanding anything stated herein to the contrary, if and to the extent any
issue or matter arises hereunder which involves the application of another
jurisdiction or the requirements relating to the administration of share Award
of any stock exchange or quotation system, then such laws and requirements shall
apply and shall govern such issues or matters, with accordance with any
Applicable Laws. The competent courts of Tel-Aviv, Israel shall have sole
jurisdiction to adjudicate any dispute that may arise in connection with the
application, interpretation or enforcement of Section 102 including (without
limitation) matters involving the Trustee and the Israeli tax consequences of
the Restricted of the Awards or the Shares in trust and the release and transfer
of such Awards or Shares by the Trustee.

 

8